Citation Nr: 1124072	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension (SMP) based on a need for aid and attendance or on housebound status. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The issue of entitlement to SMP, based on the need for regular aid and attendance of another person, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was born in April 1936 and is more than 65 years of age.

2.  The Veteran currently has the following non-service connected disabilities: a depressive disorder, rated 30 percent disabling; right knee degenerative joint disease; rated 20 percent disabling; diabetes mellitus with peripheral vascular disease, rated 20 percent disabling; a superficial facial scar, rated 10 percent disabling; and hypertension, diverticulitis and fatty liver, respectively rated as noncompensable.  The combined non-service connected disability rating is 70 percent.  

3.  The Veteran served more than 90 days during the Korean conflict era, a period of war.  


CONCLUSION OF LAW

The criteria for a SMP for housebound benefits have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2010); Chandler v. Shinseki, 24 Vet. App. 23 (2010) (en banc); Hartness v. Nicholson, 20 Vet. App. 216 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim for SMP for housebound benefits, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks entitlement to SMP based on housebound status.  Specifically, the Veteran maintains that he is older than 65 and has disabilities rated 60 percent or more.  This forms the basis of the Veteran's present claim.   

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

However, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006); see also Chandler v. Shinseki, 24 Vet. App. 23 (2010) (en banc).  

In this respect, for housebound benefits, the requirement under section 1521(e) that the Veteran has a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra.

Upon reviewing the evidence of record and consideration of the pertinent regulations, the Board finds that the evidence shows that the criteria for SMP based on housebound status are met.  

Initially, the Board acknowledges that a May 2007 VA examination suggests that the Veteran is not permanently housebound by reason of disability or disabilities; however, as detailed above, the holding in Hartness permits the exclusion of the permanent and total disability requirement in determining entitlement to pension when a Veteran is over the age of 65 and is housebound or has additional 60 percent disability.  Hartness, 20 Vet. App. at 221.  

The Veteran has the following non-service connected disabilities: a depressive disorder, rated 30 percent disabling; right knee degenerative joint disease; rated 20 percent disabling; diabetes mellitus with peripheral vascular disease, rated 20 percent disabling; a superficial facial scar, rated 10 percent disabling; and hypertension, diverticulitis and fatty liver, respectively rated as noncompensable.  Considering the aforementioned ratings, the Veteran's combined non-service connected disability rating is 70 percent.  What is more, the Veteran is over the age of 65.  Accordingly, under Hartness, he meets the requirements for SMP at the housebound rate and, to this extent, his appeal is granted.  


ORDER

Special monthly pension by reason of being housebound is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

In his August 2007 notice of disagreement, the Veteran reports this the conditions causing his disability, to include depression, degenerative joint disease of the right knee, diabetes mellitus and related conditions, have worsened since the most recent VA aid and attendance examination, which was conducted in May 2007.  As such, VA is required to afford him contemporaneous VA examination, to assess the current nature, extent and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his claim seeking SMP based on aid and attendance of another person.  

In addition, the record suggests the Veteran likely receives regular treatment for his respective disabling conditions.  Records of his VA care, however, since March 2007, have not been associated with the claims folder.  Further, while May 2007 and April 2010 private treatment records submitted by the Veteran have been made of record, no additional treatment records from these private medical providers have been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any treatment(s) for depression, degenerative joint disease of the right knee, diabetes mellitus and any related conditions, to include from private physician A. Torres, M.D. and the private Taps Clinics of Puerto Rico.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's disabling conditions, dated since March 2007.  Any negative response should be in writing, and associated with the claims folder.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate examination to determine eligibility for special monthly pension based on the need for aid and attendance.  The claims folder should be reviewed and that review should be indicated in the examination report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should address in the examination report whether the following are present as a result of the Veteran's disabling conditions: (I) inability to dress or undress himself or to keep himself ordinarily clean and presentable; (II) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); (III) inability to attend to the wants of nature; (IV) inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or (V) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

A complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report. 

4.  The RO should then readjudicate the Veteran's claim for SMP based on aid and attendance of another person.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


